Case: 13-3158     Document: 23    Page: 1   Filed: 11/04/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                COREY DEMOND STOGLIN,
                       Petitioner,

                             v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                        2013-3158
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-4324-12-0389-I-1.
                 ______________________

                      ON MOTION
                  ______________________

    Before LOURIE, MOORE, and REYNA, Circuit Judges.
 PER CURIAM.
                        ORDER
     The Merit Systems Protection Board (Board) moves
 without opposition to remand this appeal for further
 proceedings before the Board.
     The Board dismissed Corey Demond Stoglin’s petition
 for review as untimely. In the interest of judicial econo-
 my, the court grants the Board’s motion to remand this
Case: 13-3158         Document: 23   Page: 2     Filed: 11/04/2014



 2                                               STOGLIN   v. MSPB



 case for the Board to consider, in the first instance, Sto-
 glin’s argument that his military service during the 35-
 day window for filing qualified for mandatory tolling
 under the Servicemembers Civil Relief Act (SCRA).
       Accordingly,
       IT IS ORDERED THAT:
    (1) The motion is granted. The case is remanded for
 additional proceedings consistent with this order.
       (2) Each side shall bear its own costs.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24


 ISSUED AS A MANDATE: November 4, 2014